DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 1/10/2020. Claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wersland et al. (US 2020/0261307 A1).
With respect to claim 1, Wersland teaches A massage apparatus (Fig.33, 400) comprising a housing (402, [0185]), a massage head (massage head 628 is shown in Fig.34 and Fig.40), a wireless communication module ([0146], wireless control unit, Fig.17, 710), and a processor ([0136]-[0137], the processor is within the microcontroller 701, Fig.17 which shows the internal components of the massage device), wherein the wireless communication module (710) and the processor are located inside the housing ([0136], and Fig.17 describe the internal components of the massage device 400; see also [0185] and Fig.34 where the electronic components are located at 408 within the housing 402); the massage head (628) is located on an outer surface of the housing (as shown in Fig.34); the wireless communication module is electrically connected to the processor ([0146], “The wireless control unit 710 is coupled to the microcontroller unit 701”), and the processor is electrically connected to the massage head (the processor is within the microcontroller of the device which operates the massage head via the motor 713, [0148]); the wireless communication module (710) is configured to perform wireless communication with an electronic device (see [0051] and [0146], “In summary, the percussive therapy device including a wireless connection device means that the percussive massage device can connect to another electronic device wirelessly (e.g., a phone, tablet, computer, computer, voice controlled speaker, regular speaker, etc.)”); the processor is configured to determine a first working state of the massage head ([0051], where the first working state is a protocol or preprogrammed routine that includes a set frequency, speed, and/or amount of time), wherein the first working state is determined by motion data collected by the electronic device (see [0052] where the motion data includes exercises and workout routines input into the electronic device and a preprogrammed routine is determined by the processor to control the device according to that routine); and the processor is further configured to control the massage head to vibrate according to the first working state ([0052], “For example, on a treadmill, the user scans the QR code or NFC tag and the app recognizes that the user is about to use the treadmill. The app can then provide instructions for how to use the device in conjunction with the treadmill and can initiate a preprogrammed routine for using the treadmill. For example, the user can be instructed to start with the left quad. Then, after a predetermined period of time (e.g., 15 seconds), the device, or the mobile device that includes the app software thereon, vibrates or provides other haptic feedback. The user then switches to their left quad and after a predetermined period of time the device again vibrates. The user can then begin using the treadmill. Any routine is within the scope of the present invention. In an embodiment, the device and/or app (i.e., the mobile device containing the app) can also communicate (via bluetooth or the like) with the gym equipment (e.g., treadmill)”).
With respect to claim 2, Wersland teaches wherein the wireless communication module (710) is configured to receive the motion data (exercise or workout routine, [0052]) sent by the electronic device (0052]), and send the motion data to the processor ([0051]-[0052] and [0146] which describes communication between the wireless communication module and the processor to control the device); and the processor is configured to acquire the first working state of the massage head according to the motion data (exercise or workout routine, [0052]), and control the massage head to vibrate according to the first working state (as described in [0052]).
With respect to claim 4, Wersland teaches wherein the wireless communication module (710) is configured to receive the first working state sent (protocol, or preprogrammed routine, [0052]) by the electronic device ([0052]), and send the first working state to the processor, wherein the first working state is acquired by the electronic device according to the motion data (the protocol or preprogrammed routine is determined by the exercise or workout that is input into the electronic device ,[0051]-[0052]); and the processor is configured to receive the first working state ([0146, the processor communicates to the electronic device though the wireless communication unit), and control the massage head to vibrate according to the first working state (as described in [0052]).
With respect to claim 5, Wersland teaches further comprising a display screen ([0189], the touch screen 409 can be a touch screen or “a non-touch screen or just used for display”) wherein the display screen is located on an outer surface of the housing (see Fig.34) and electrically connected to the processor ([0189], describes how it can be used to operate the device); the processor is configured to send the first working state to the display screen (the screen is used to display the speed, amplitudes, starting and stopping according to [0189]); and the display screen is configured to receive the first working state sent by the processor, and display the first working state (the screen is used to display the speed, amplitudes, starting and stopping according to [0189]).
With respect to claim 6, Wersland teaches further comprising a voice playing module (speaker, [0195]), wherein 32the voice playing module is located inside the housing ([0195], the speaker within the device), and electrically connected to the processor (the speaker can be used to prompt changes in the routine and therefore must be connected to processor which determines the routines); and the voice playing module is configured to convert the first working state sent by the processor into a voice signal, and play the voice signal ([0195], “The device (via the app, touch screen, haptic feedback or audibly via a speaker) can also prompt the user to make some of these changes at certain points throughout the routine, e.g., arm position, grip, attachment changes and body part changes.”, [0051] also describes the use of sound prompts).
With respect to claim 7, Wersland teaches wherein the wireless communication module (710) comprises at least one of a Bluetooth module, a wireless local area network Wi-Fi module, or a ZigBee module ([0136], “Blutooth Control”); and wherein the first working state (protocol or preprogrammed routine, [0051]-[0052]) includes at least one of a working frequency, a working intensity, and a working time ([0051], the protocols include RPM, amplitude and time, “For example, the device may run at a first RPM for a first period of time and then run at a second RPM for a second period of time and/or at a first amplitude for a first period of time and then run at a second amplitude for a second period of time.”).
With respect to claim 8, Wersland teaches further comprising a gear button (“push button”, [0190]), wherein the gear button is located on an outer surface of the housing, and electrically connected to the processor (the push button is used to vary amplitude or stroke [0190] and control of the device is done through the microcontroller/processor as described in [0137]); the gear button is configured to determine a second working state corresponding to a current gear (“mechanical switch”), and send the second working state to the processor (the second chosen amplitude or stroke); and the processor is further configured to control the massage head to vibrate according to the second working state ([0190], “The amplitude/stroke variability can also be part of the routines, presets or protocols discussed herein. For example, the device can include a mechanical switch that allows the eccentricity of the connector to be modified (e.g., between 4 mm and 8 mm). The mechanism can include a push button and a slider. The pin structure has a spring that lets it fall back into the locked position.”)
With respect to claim 9, Wersland teaches wherein the massage apparatus comprises a fascia gun (as shown in Fig.34);  33the wireless communication module (710) is configured to perform wireless communication with the electronic device and receive data sent by the electronic device ([0051]-[0052] and [0146]); the processor is configured to acquire the first working state of the massage head according to the data sent by the electronic device and control the massage head to vibrate according to the first working state without a user manually adjusting the working state of the massage head ([0052] describes the completely wireless process of communication between eh electronic device and the massage apparatus and the subsequent operation of the massage apparatus based on the wireless communication, “For example, on a treadmill, the user scans the QR code or NFC tag and the app recognizes that the user is about to use the treadmill. The app can then provide instructions for how to use the device in conjunction with the treadmill and can initiate a preprogrammed routine for using the treadmill. For example, the user can be instructed to start with the left quad. Then, after a predetermined period of time (e.g., 15 seconds), the device, or the mobile device that includes the app software thereon, vibrates or provides other haptic feedback. The user then switches to their left quad and after a predetermined period of time the device again vibrates. The user can then begin using the treadmill. Any routine is within the scope of the present invention. In an embodiment, the device and/or app (i.e., the mobile device containing the app) can also communicate (via bluetooth or the like) with the gym equipment (e.g., treadmill)”). 
With respect to claim 10, Wersland teaches A data processing method, which is applied to a massage apparatus (400, Fig.34), the massage apparatus comprising a housing (402, [0185]), a massage head (628, Fig.40), a wireless communication module ([0146], wireless control unit, Fig.17, 710), and a processor, wherein the wireless communication module and the processor are located inside the housing ([0136]-[0137], the processor is within the microcontroller 701, Fig.17 which shows the internal components of the massage device); the massage head is located on an outer surface of the housing (as shown in Fig.34); the wireless communication module is electrically connected to the processor ([0146], “The wireless control unit 710 is coupled to the microcontroller unit 701”), and the processor is electrically connected to the massage head (the processor is within the microcontroller of the device which operates the massage head via the motor 713, [0148]); the wireless communication module (710) is configured to perform wireless communication with an electronic device (see [0051] and [0146], “In summary, the percussive therapy device including a wireless connection device means that the percussive massage device can connect to another electronic device wirelessly (e.g., a phone, tablet, computer, computer, voice controlled speaker, regular speaker, etc.)”); and the method comprising: determining, by the processor, a first working state of the massage head ([0051], where the first working state is a protocol or preprogrammed routine that includes a set frequency, speed, and/or amount of time, wherein the first working state is determined by motion data collected by the electronic device (see [0052] where the motion data includes exercises and workout routines input into the electronic device and a preprogrammed routine is determined by the processor to control the device according to that routine); and controlling, by the processor, the massage head to vibrate according to the first working state ([0052], “For example, on a treadmill, the user scans the QR code or NFC tag and the app recognizes that the user is about to use the treadmill. The app can then provide instructions for how to use the device in conjunction with the treadmill and can initiate a preprogrammed routine for using the treadmill. For example, the user can be instructed to start with the left quad. Then, after a predetermined period of time (e.g., 15 seconds), the device, or the mobile device that includes the app software thereon, vibrates or provides other haptic feedback. The user then switches to their left quad and after a predetermined period of time the device again vibrates. The user can then begin using the treadmill. Any routine is within the scope of the present invention. In an embodiment, the device and/or app (i.e., the mobile device containing the app) can also communicate (via bluetooth or the like) with the gym equipment (e.g., treadmill)”).
With respect to claim 11, Wersland teaches further comprising: receiving, by the wireless communication module (710), the motion data sent by the electronic device (exercise or workout routine, [0052]), and sending the motion data to the processor ([0051]-[0052] and [0146] which describes communication between the wireless communication module and the processor to control the device); and 34the determining, by the processor, the first working state (protocol or preprogrammed routine) of the massage head comprises: acquiring, by the processor, the first working state of the massage head according to the motion data (exercise or workout routine, as described in [0052]).
With respect to claim 13, Wersland teaches further comprising: receiving, by the wireless communication module (710), the first working state sent by the electronic device (protocol, or preprogrammed routine, [0052]), and sending the first working state to the processor, wherein the first working state is acquired by the electronic device according to the motion data (the protocol or preprogrammed routine is determined by the exercise or workout that is input into the electronic device ,[0051]-[0052]); and the determining, by the processor, the first working state of the massage head comprises: receiving, by the processor, the first working state ([0146, the processor communicates to the electronic device though the wireless communication unit to operate the device; see also [0052] where the communication process between the electronic device and the massage apparatus is described to control the massage apparatus which is done via the microcontroller/processor).
With respect to claim 14, Wersland teaches wherein the massage apparatus comprises a display screen ([0189], the touch screen 409 can be a touch screen or “a non-touch screen or just used for display”), wherein the display screen is located on an outer surface of the housing (see Fig.34) and electrically connected to the processor ([0189], describes how it can be used to operate the device); and the method further comprises: sending, by the processor, the first working state to the display screen (the screen is used to display the device operation, [0189]); and receiving, by the display screen, the first working state sent by the processor, and displaying the first working state (the screen is used to display the speed, amplitudes, starting and stopping and treatments according to [0189]).
With respect to claim 15, Wersland teaches wherein the massage apparatus comprises a voice playing module(speaker, [0195]), wherein 32the voice playing module is located inside the housing ([0195], the speaker within the device), and electrically connected to the processor (the speaker can be used to prompt changes in the routine and therefore must be connected to processor which determines the routines); and the method further comprises: sending, by the processor, the first working state to the voice playing module ([0195], see also [0051] where the protocol can be transmitted to the user via sound prompts); and converting, by the voice playing module, the first working state sent by the processor into a voice signal, and playing the voice signal ([0195], “The device (via the app, touch screen, haptic feedback or audibly via a speaker) can also prompt the user to make some of these changes at certain points throughout the routine, e.g., arm position, grip, attachment changes and body part changes.”, [0051] also describes the use of sound prompts).
With respect to claim 16, Wersland teaches wherein the massage apparatus comprises a gear button (“push button”, [0190]), wherein the gear button is located on an outer surface of the housing, and electrically connected to the processor (the push button is used to vary amplitude or stroke [0190] and control of the device is done through the microcontroller/processor as described in [0137]); and the method further comprises: determining, by the gear button, a second working state corresponding to a current gear (“mechanical switch”), and sending the second working state (the second chosen amplitude or stroke) to the processor; and controlling, by the processor, the massage head to vibrate according to the second working state ([0190], “The amplitude/stroke variability can also be part of the routines, presets or protocols discussed herein. For example, the device can include a mechanical switch that allows the eccentricity of the connector to be modified (e.g., between 4 mm and 8 mm). The mechanism can include a push button and a slider. The pin structure has a spring that lets it fall back into the locked position.”).
With respect to claim 17, Wersland teaches wherein the first working state (protocol or preprogrammed routine, [0051]-[0052]) includes at least one of a working frequency, a working intensity, or a working time ([0051], the protocols include RPM, amplitude and time, “For example, the device may run at a first RPM for a first period of time and then run at a second RPM for a second period of time and/or at a first amplitude for a first period of time and then run at a second amplitude for a second period of time.”).
With respect to claim 18, Wersland teaches A data processing method, which is applied to a massage apparatus (Fig.34) and comprises: acquiring collected motion data (see [0052] where the motion data includes exercises and workout routines input into an electronic device) ;acquiring a first working state according to the motion data (a preprogrammed routine or protocol is determined by the processor to control the device according to the input routine); and sending the first working state to the massage apparatus ([0052]), wherein the massage apparatus comprises a housing (402), a massage head (Fig.40, 628), a wireless communication module (Fig.17,710), and a processor (within microcontroller 701), wherein the wireless communication module and the processor are located inside the housing ([0136], and Fig.17 describe the internal components of the massage device 400; see also [0185] and Fig.34 where the electronic components are located at 408 within the housing 402); the massage head (628) is located on an outer surface of the housing (as shown in Fig.34); the wireless communication module is electrically connected to the processor ([0146], “The wireless control unit 710 is coupled to the microcontroller unit 701”), and the processor is electrically connected to the massage head (the processor is within the microcontroller of the device which operates the massage head via the motor 713, [0148]); the wireless communication module is configured to receive the first working state; and the processor is configured to control the massage head to vibrate according to the first working state ([0052], “For example, on a treadmill, the user scans the QR code or NFC tag and the app recognizes that the user is about to use the treadmill. The app can then provide instructions for how to use the device in conjunction with the treadmill and can initiate a preprogrammed routine for using the treadmill. For example, the user can be instructed to start with the left quad. Then, after a predetermined period of time (e.g., 15 seconds), the device, or the mobile device that includes the app software thereon, vibrates or provides other haptic feedback. The user then switches to their left quad and after a predetermined period of time the device again vibrates. The user can then begin using the treadmill. Any routine is within the scope of the present invention. In an embodiment, the device and/or app (i.e., the mobile device containing the app) can also communicate (via bluetooth or the like) with the gym equipment (e.g., treadmill)”).
With respect to claim 19, Wersland teaches wherein the acquiring the first working state according to the motion data comprises: acquiring stored user data; determining an initial working state of the massage apparatus according to the user data; and  37adjusting the initial working state according to the motion data to obtain the first working state.
With respect to claim 20, Wersland teaches A non-transitory computer-readable storage medium ([0036]-[0041], “non-transitory computer-readable medium”) having instructions stored thereon for execution by the processor to perform the data processing method according to claim 10 ([0036]-[0041] describe how the non-transitory computer-readable storage medium includes the software instructions executed by the processor to control the device, see also [0138]-[0142] which describes the process between the electronic components of the device and the machine-readable software).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2020/0261307 A1) in view of Dunham et al. (US 2016/0199249 A1).
With respect to claim 3, Wersland teaches the limitations of claim 1.
Wersland does not teach wherein the wireless communication module (710) is further configured to receive user data sent by the electronic device, and send the user data to the processor; and the processor is configured to determine an initial working state according to the user data, and adjust the initial working state according to the motion data to obtain the first working state.
However, Dunham teaches a massage device that is configured to receive user data ([0028], physiological data provided on the user) sent by an electronic device ([0032], smartphone, etc.), and send the user data to the processor ([0034]) and the processor is configured to determine an initial working state according to the user data ([0028] a control pattern comprising speed, frequency, amplitude, [0028], see also [0034]) and adjust the initial working state according to the motion data to obtain the first working state ([0034], “The example control engine 106 also includes one or more instructions, algorithms, and/or routines stored in a memory, that when executed, cause one or more processors to control, for example, the mechanical actuators. As described in more detail below in conjunction with FIGS. 2 to 14, the example instructions, algorithms, and/or routines are configured to use physiological data in conjunction with device state data to determine or predict a control pattern that, when applied, will provide the maximum or desired stimulation for a user.”) to maximize and improve the user’s experience, ([0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage apparatus of Wersland to receive user data and adjust the initial working state according to the motion data to obtain the first working state as taught by Dunham to maximize and improve the user’s experience in a way that is tailored for them.
With respect to claim 12, Wersland teaches the limitations of claim 10.
Wersland does not teach further comprising: receiving, by the wireless communication module, user data sent by the electronic device, and sending the user data to the processor; and the determining, by the processor, the first working state of the massage head comprises: determining, by the processor, an initial working state according to the user data, and adjusting the initial working state according to the motion data to obtain the first working state.
However, Dunham teaches a method of receiving by wireless communication ([0036]) user data ([0028], physiological data provided on the user, see also [0034]) sent by an electronic device ([0032], smartphone, etc.), and sending the user data to the processor ([0034]) and determining, by the processor, the first working state according to the user data ([0028] a control pattern comprising speed, frequency, amplitude, [0028], see also [0034]) and adjusting the initial working state according to the motion data to obtain the first working state ([0034], “The example control engine 106 also includes one or more instructions, algorithms, and/or routines stored in a memory, that when executed, cause one or more processors to control, for example, the mechanical actuators. As described in more detail below in conjunction with FIGS. 2 to 14, the example instructions, algorithms, and/or routines are configured to use physiological data in conjunction with device state data to determine or predict a control pattern that, when applied, will provide the maximum or desired stimulation for a user.”) to maximize and improve the user’s experience, ([0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of Wersland to receive user data and adjust the initial working state according to the motion data to obtain the first working state as taught by Dunham to maximize and improve the user’s experience in a way that is tailored for them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785